Citation Nr: 0119450	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  98-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. K. Barone, Associate Counsel


INTRODUCTION

The veteran had active service from April 1970 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky.  The veteran was afforded a hearing before the RO 
hearing officer in July 1998.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.

2.  PTSD has been diagnosed but neither combat service nor an 
alleged stressor has been verified.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. § 3.304(f) (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's DD 214 reflects that he served in the Republic 
of Vietnam as a light vehicle driver.  He received no award 
or decoration indicative of his participation in combat.  
Service medical records are negative for psychiatric 
disability.  

The veteran filed his claim for service connection for PTSD 
in April 1997.  The RO responded with a letter requesting 
detailed information concerning the veteran's experiences in 
Vietnam.  In September 1997, the veteran submitted a 
statement relating that he had seen "lots of death," but 
that he could not remember dates and names of casualties.  He 
indicated that the truck he drove in convoys was "shot up" 
on three occasions, but that he was unable to recall the 
dates of those occurrences.  He noted that he had been 
treated for PTSD at the Lexington VA Medical Center (VAMC) 
since the spring of 1997.  Treatment notes from the Lexington 
VAMC show a diagnosis of PTSD and confirm the veteran's 
treatment.  

The veteran submitted to a VA psychiatric examination in 
November 1997.  The diagnoses were chronic major depression, 
mild PTSD in partial remission, and alcohol abuse in complete 
remission.

Service connection for PTSD was denied by a rating decision 
of January 1998.  The RO noted that the veteran's service 
personnel records did not reflect his participation in 
combat.  Finding that the veteran had not submitted 
acceptable evidence of a stressor that could be verified, the 
RO concluded that service connection for PTSD was not 
warranted.

A hearing was held before the RO hearing officer in July 
1998.  The veteran testified that he had been a driver and 
had seen many dead people while driving in convoys.  He 
maintained that his convoys were frequently ambushed, and 
that he had seen friends killed.  He stated that he was at 
Danang when it received a mortar attack that killed 9 people.  
He stated that he had experienced nightmares since his 
Vietnam service.  

The Board considered the veteran's appeal in May 1999.  It 
noted that no attempt had been made to verify the veteran's 
stated stressors, and remanded the issue of service 
connection for PTSD for further development.

In compliance with the Board's remand instructions, the RO 
contacted the veteran and requested that he provide a 
comprehensive statement containing the greatest detail 
possible regarding his claimed stressors.  The veteran 
submitted a statement dated July 1999, requesting that his 
claim of service connection for PTSD be reopened.  He 
indicated that he would forward medical records and a more 
detailed statement within a short period.  Another statement 
was received in October 1999, again requesting that the RO 
reopen his claim.  The veteran submitted copies of four 
photographs, indicating that they reflected his experiences 
in Vietnam.  He did not provide further detail concerning his 
claimed stressors.

The RO requested supportive evidence from the U.S. Armed 
Services Center for Research of Unit Records (USASCRUR) in 
April 2000.  It provided a copy of the veteran's statement, 
copies of his service personnel records, and an excerpt from 
a VA psychiatric examination.  

A response from USASCRUR was received in April 2000.  It 
indicated that the information provided was insufficient for 
the purpose of conducting meaningful research.  It noted that 
it's PTSD unit could verify only specific combat incidents as 
recalled by a veteran, and that the "who, what, where and 
when" of each stressor was needed in order to support 
research.  

A November 2000 supplemental statement of the case noted that 
detailed descriptions of the veteran's claimed stressors were 
requested in compliance with the Board's May 1999 remand, but 
that the veteran had failed to respond to said request.  It 
concluded that in the absence of verifiable stressors, 
service connection for PTSD was not warranted.

II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal but after the RO's most recent consideration 
of his claim, the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) was signed into 
law.  This liberalizing law is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet.App. 308, 312-12 
(1991).  The Act essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to the claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing to service connection for PTSD.  
The RO has obtained medical evidence showing that in recent 
years the veteran has been found to have PTSD.  The record 
reflects that the RO has undertaken all indicated development 
to verify the veteran's claimed stressors and has informed 
the veteran of the additional information required from him 
to enable the RO to undertake additional development to 
verify the claimed stressors.  The veteran failed to provide 
the requested information.  The veteran has not identified 
and the Board is not aware of any additional, available 
evidence or information which could be obtained to verify the 
veteran's alleged stressors.  Therefore, there is no 
additional action to be undertaken to comply with the VCAA, 
and there is no prejudice to the veteran as a result of the 
Board deciding this claim without first affording the RO an 
opportunity to consider it in light of the VCAA.

The duty to assist is not a one-way street.  When necessary 
or requested the veteran must cooperate with the VA in 
obtaining evidence.  If a veteran wishes help, he cannot 
passively wait for it in circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) 
(reconsideration denied, 1 Vet. App. 406 (1991)).  In Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991) it was stated that 
this was particularly true where "[t]he factual data 
required, i.e., names, dates and places, are straightforward 
facts and do not place an impossible or onerous task on 
appellant."  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2000).

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim of entitlement to 
service connection for PTSD will vary depending on whether 
the veteran "engaged in combat with the enemy."  See Gaines 
v. West, 11 Vet. App. 353, 358 (1998); Hayes v. Brown, 5 Vet. 
App. 60, 66 (1993).  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(2000). 

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166  (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  See West (Carlton) v. Brown, 7 Vet. App. 
70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993). 

The record contains medical evidence showing that in recent 
years the veteran has been found to have PTSD.  However, the 
DD 214 reflects that the veteran received no decoration or 
award indicative of his participation in combat, and there is 
no other corroborating evidence of the veteran's 
participation in combat.  Therefore, as set forth above, the 
veteran's statements are not sufficient by themselves to 
establish that a claimed stressor occurred.  The veteran has 
not provided any corroborating evidence of his alleged 
stressors. The veteran has failed, despite the RO's requests, 
to provide sufficient details to permit verification of his 
alleged stressors.  In the absence of verification of combat 
service or of a stressor supporting the diagnosis of PTSD, 
the claim must be denied.

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  VCAA, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claim 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

Service connection for PTSD is denied.


		
	John Fussell
	Acting Member, Board of Veterans' Appeals

 

